     Case 3:18-cv-03239-G Document 1 Filed 12/10/18                    Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                    :
Janea Carter,                                       :
                                                    : Civil Action No.: 3:18-cv-3239
                        Plaintiff,                  :
        v.                                          :
                                                    :
Innovative Recovery, Inc.,                          : COMPLAINT
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

                For this Complaint, Plaintiff, Janea Carter, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        3.      Plaintiff, Janea Carter (“Plaintiff”), is an adult individual residing in Springfield,

Ohio, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      Defendant Innovative Recovery, Inc. (“Innovative”), is a Texas business entity

with an address of 4230 Lyndon B. Johnson Freeway, Suite 407, Dallas, Texas 75224-5882,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).
      Case 3:18-cv-03239-G Document 1 Filed 12/10/18                 Page 2 of 5 PageID 2



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        5.     Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        6.     The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        7.     The Debt was purchased, assigned or transferred to Innovative for collection, or

Innovative was employed by the Creditor to collect the Debt.

        8.     Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      Innovative Engages in Harassment and Abusive Tactics

        9.     In or around January 2018, Innovative called Plaintiff in an attempt to collect the

Debt.

        10.    On or around March 9, 2018, Plaintiff verbally disputed the ownership of the

Debt and requested verification.

        11.    Innovative attempted to verify that Plaintiff was the correct consumer by

requesting Plaintiff’s date of birth and social security number.

        12.    Plaintiff’s personal information did not match the consumer’s personal

information Innovative had in their file.

        13.    Innovative refused to provide Plaintiff with a verification letter, as requested by

Plaintiff.

        14.    Innovative threatened to have Plaintiff arrested if she did not pay the Debt within

24 hours.
                                                 2
     Case 3:18-cv-03239-G Document 1 Filed 12/10/18                    Page 3 of 5 PageID 3



        15.     Innovative failed to provide Plaintiff with any written collection letters and failed

to advise Plaintiff of her right to dispute the Debt within five days of the initial contact, as

required by law.

C.      Plaintiff Suffered Actual Damages

        16.     Plaintiff has suffered and continues to suffer actual damages as a result of

Defendant’s unlawful conduct.

        17.     As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                              COUNT I

                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        18.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        19.     Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged in

behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        20.     Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

        21.     Defendant’s conduct violated 15 U.S.C. § 1692e(4) in that Defendant threatened

the Plaintiff with imprisonment if the Debt was not paid.

        22.     Defendant’s conduct violated 15 U.S.C. § 1692e(5) in that Defendant threatened

to take legal action, without actually intending to do so.

        23.     Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair and

unconscionable means to collect a debt.
                                                   3
       Case 3:18-cv-03239-G Document 1 Filed 12/10/18                   Page 4 of 5 PageID 4



        24.     Defendant’s conduct violated 15 U.S.C. § 1692g(a) in that Defendant failed to

send Plaintiff an initial letter within five days of its initial contact with Plaintiff as required by

law.

        25.     Defendant’s continued its collection efforts after receiving Plaintiff’s written

request for verification of the alleged debt and before providing such verification, in violation of

15 U.S.C. § 1692g(b).

        26.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        27.     Plaintiff is entitled to damages as a result of Defendant’s violations.

                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                    1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                    2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

                    3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3);

                    4. Such other and further relief as may be just and proper.


                          TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: December 10, 2018

                                                Respectfully submitted,

                                                By /s/ Jody B. Burton

                                                Jody B. Burton, Esq.
                                                CT Bar # 422773
                                                LEMBERG LAW, L.L.C.
                                                43 Danbury Road, 3rd Floor
                                                Wilton, CT 06897

                                                    4
Case 3:18-cv-03239-G Document 1 Filed 12/10/18    Page 5 of 5 PageID 5



                               Telephone: (203) 653-2250
                               Facsimile: (203) 653-3424
                               E-mail: jburton@lemberglaw.com
                               Attorneys for Plaintiff




                                 5
